DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/07/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 06/07/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US20180075581) in view of Perdios ("A Deep Learning Approach to Ultrasound Image Recovery") and Chen (CN103049885). Perdios is cited in the IDS.
Regarding Claim 1, Shi teaches a system (400) for generating super resolution images ([0039]), the system comprising:
at least one storage device (404/storage system ([0039], [0090]);
at least one processor (402) operatively coupled to the storage device (404) ([0039]); and
at least one non-transitory computer readable storage medium (404) storing instructions thereon, that, when executed by the at least one processor ([0039]), cause the processor to:
receive undersampled image data (730) ([0079-0080], wherein the low-quality images are downsampled versions of high-quality images);
produce modified image data (740) by modifying, using a neural network (710), the undersampled image data (730) to represent high-quality image data (750) ([0077], [0081]), the neural network trained by:
providing a first image data set (750) comprising high-quality image data ([0082]);
providing a second image data set comprised of downsampled versions of high-quality images with missing data ([0079], [0082], [0088]);
coupling the second image data set (730) to one or more neural networks (710) including the neural network (710) to generate new data estimated (740) to represent the missing data ([0079-0081]);
producing a third image data set (740) by modifying the second image data set (730) to include the new data ([0081], [0088]);
classifying, by the one or more neural networks (760), the third ultrasound data set (740) as either real or fake ([0082-0084], wherein the comparison network 760 is a discriminator which classifies whether the image is a generated (enhanced) image or a high-quality image); and
adjusting activation rules (715/765) for one or more nodes of the one or more neural networks based on an accuracy of the classifying ([0084-0085], wherein the updated parameters 765 seek to reduce differences between the determined characteristics from the enhanced 740 and high-quality images 750).
However, Shi fails to teach wherein the image data comprises ultrasound data; providing a first ultrasound data set comprising sufficiently-sampled ultrasound data; and generating an ultrasound image based on the modified ultrasound data.
Perdios teaches a deep learning approach to ultrasound image recovery. Perdios teaches using networks to compress and reconstruct ultrasound images (Abstract, Section I 2nd-to-last paragraph). Perdios teaches compressing and/or undersampling simulated ultrasound data sampled at the Nyquist rate (Section II-B first paragraph, Section III-A second paragraph, wherein sampling at Nyquist rate comprises sufficiently-sampled ultrasound data and author uses “Nyquist frequency” interchangeably with “Nyquist rate”). Perdios teaches reconstructing the ultrasound images from a compressed/undersampled state (Fig. 2, Section III-A, 2nd-3rd paragraph). Figure 2 shows reconstructed B-mode ultrasound images based on recovered signals (Section III-A, 3rd paragraph, Section III-B, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to have the image data comprise sufficiently-sampled ultrasound image data and thus generate an ultrasound image as taught by Perdios (Fig. 2, Abstract). Shi teaches their invention may be applied to a variety of images including X-rays, MRI images, videos, and etc., recognizing an increase in resolution would be helpful ([0073]). By modifying the invention of Shi to use ultrasound data as taught by Perdios, super (improved) resolution ultrasound images may be generated and thus help clinicians with diagnosis. Shi teaches of using high-quality image data (750), but this is substituted with Perdios’s sufficiently-sampled ultrasound data as both are what their networks are configured to replicate or reconstruct from a lower-quality/undersampled data set. High-quality images contain more detail/data compared to their low-quality (downsampled) image counterparts.
However Shi, when modified by Perdios, fails to teach wherein the undersampled ultrasound data corresponds to acquired ultrasound images, wherein the first ultrasound data set comprising sufficiently-sampled ultrasound data corresponds to previously-acquired ultrasound images; and producing the second ultrasound data set with missing data by reducing sampling of the first ultrasound data set.
Chen teaches a super-resolution image reconstruction method ([0018]). Chen teaches super-resolution reconstruction technology can be used to improve image quality of medical imaging systems such as ultrasound ([0003], [0006]). Chen teaches training by first finding and creating a training sample set ([0018], [0022]). Chen teaches the training set can be composed of two parts, a high-resolution sample set and a low-resolution sample set ([0022]). Chen teaches finding a picture/image to use as a high-resolution sample (HS) and placing it into the high-resolution sample set ([0022]). Chen then teaches downsampling it by A times to obtain a low-resolution sample (LS) and placing the low-resolution sample (LS) into the low-resolution sample set ([0022]). By “finding” images, Chen teaches wherein the images are “acquired images” and “previously-acquired”. Therefore, Chen teaches providing a first data set comprising high-resolution samples and producing a second data set comprising low-resolution samples, wherein the second data set was produced by actively downsampling the first data set.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi in view of Perdios to actively produce the second data set by downsampling the first data set comprising high-quality/high-resolution samples and to use previously acquired ultrasound images for the data set ([0003], [0006], [0022]). By downsampling the first data set, a second data set comprising missing data may predictably be obtained, and thus by modifying Shi with the teachings of Chen, only one data set comprising high-resolution or high-quality ultrasound images is required to be provided/received. Moreover, by finding and using previously acquired ultrasound images, super-resolution reconstruction may be applied to improve the ultrasound image quality and carefully detect lesion targets as recognized by Chen ([0006]).
Regarding claim 2, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 1.
However, Shi fails to teach wherein undersampled ultrasound data comprises ultrasound data obtained from ultrasound signals sampled at a rate less than twice the highest frequency of the ultrasound signals.
Perdios teaches simulating ultrasound data using a sampling frequency extremely close (higher) than the Nyquist rate of the ultrasound signals (Section II-B, first paragraph, Table I, wherein “Nyquist frequency” was incorrectly used for “Nyquist rate” because “Nyquist frequency” cannot be equal/close to sampling frequency/rate). Perdios further teaches compressing the raw-data by an undersampling ratio M/N, wherein N is 1024 which is the number of samples taken at a sampling frequency equal to the Nyquist rate (Section II-B 1st paragraph, Table I, Section III-A 2nd paragraph). Since the undersampling ratio is below 1.0 (Section III-A 2nd paragraph), Perdios teaches the undersampled data to comprise ultrasound signals sampled at a rate less than the Nyquist rate (twice the highest frequency).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to have the undersampled ultrasound data have a sampling rate below Nyquist rate as taught by Perdios. Undersampling in signal processing is defined as sampling a signal at below its Nyquist rate (twice the highest frequency of the signal). By undersampling below the Nyquist rate, the original signal cannot be perfectly reconstructed (data is permanently lost), thus making it a challenge for reconstruction algorithms. Because it is a challenge, the neural network is better trained to deal with or reconstruct an original signal from undersampled data.
Regarding claim 3, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 1.
However, Shi fails to teach wherein undersampled ultrasound data comprises ultrasound data obtained from a plane wave or from diverging beams.
Perdios teaches simulating plane-wave imaging configuration parameters (Section II-B 1st paragraph, Table I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to use plane wave data. Plane wave ultrasounds are unfocused ultrasounds and thus have poor image quality such as low resolution. Modifying Shi to use ultrasound data obtained from plane-wave ultrasound data would result in the ability to improve image quality of images taken with plane-wave ultrasound systems while maintaining their high frame rates.
Regarding claim 7, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 1.
However, Shi fails to teach wherein the undersampled ultrasound data, the modified data, or any of the first, second or third ultrasound data sets comprise ultrasound data from an image space or a k-space.
Perdios teaches simulating ultrasound images using plane wave configurations (Section II-B, paragraphs 1-3). Perdios teaches synthetic acquisitions wherein a insonified medium is simulated from a randomly generated phantom containing a diffusive background, one to three circular inclusions, and zero to five point reflectors (Section II-B, 2nd paragraph). Therefore, Perdios teaches the ultrasound data sets comprise data from the image space as synthetic/simulated images are used.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to use ultrasound images as taught by Perdios (Section II-B). By using ultrasound images (ultrasound data from the image space), the data may be more easily substituted into Shi’s invention as Shi teaches using visual image data (data from the image space) ([0073], [0079]) rather than k-spaces or raw data (numbers).
Regarding claim 8, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 1.
Shi further teaches wherein the neural network comprises at least a portion of a generative adversarial network (Fig. 7, [0026], [0076-0079], [0084], wherein Figure 7 shows a flow chart of a process used to train a generative adversarial network, wherein 710 is the generator and 760 is the discriminator).
Regarding claim 9, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 8.
Shi further teaches wherein the neural network comprises a trained generative model (710) of a generative adversarial neural network (Fig 7, [0076-0083], [0084], [0088-0089], wherein 710 is the generator and 760 is the discriminator of the generative adversarial network).
Regarding claim 10, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 9.
Shi further teaches wherein the generative adversarial neural network (700) further comprises a discriminative model (760) (Fig. 7, [0076-0086]), and wherein the generative (710) and discriminative models (760) are simultaneously trained by:
receiving a plurality of previously-acquired images, each comprising an acquired high-quality image dataset (750) ([0082]);
receiving reduced sampling of each of the high-quality image datasets (750) to produce respective generated sparse image datasets (730) ([0079], [0082], wherein the low-quality images 730 are downsampled versions of high-quality images 750);
training the neural network (710 & 760) using training data comprising pairs of acquired high-quality datasets (750) and corresponding generated sparse image datasets (730) (Fig. 7, [0078-0086]), wherein the training includes:
coupling the generated sparse image dataset (730) of each pair to the generative model (710) to produce a generated high-quality (enhanced) image dataset (740) ([0081]);
coupling the acquired high-quality (750) and the generated high-quality (enhanced) image dataset (740) of each pair to the discriminative model (760) to classify the generated high-quality (enhanced) image dataset (740) as real or fake and to compute an error signal representative of accuracy of the classification ([0082-0084], wherein the discriminator 760 discriminates between high-quality (real) and generated high-quality (enhanced) (fake) data and classification accuracy (error) is computed); and
adjusting one or more activation functions (715/765) for respective one or more nodes of the discriminative model (760) and the generative model (710), wherein the adjusting is configured to reduce the error signal ([0085-0086], wherein the method seeks to reduce differences between the characteristics determined from the high-quality images 750 and enhanced images 740, and the method iterates until it’s able to generate an enhanced image 740 indistinguishable or representative of high-quality images).
However, Shi fails to teach wherein the images comprised ultrasound images, including a sufficiently-sampled ultrasound dataset and sparse ultrasound image dataset
Perdios teaches a deep learning approach to ultrasound image recovery. Perdios teaches using networks to compress and reconstruct ultrasound images (Abstract, Section I 2nd-to-last paragraph). Perdios teaches compressing and/or undersampling simulated ultrasound data sampled at the Nyquist rate (Section II-B first paragraph, Section III-A second paragraph, wherein sampling at Nyquist rate comprises sufficiently-sampled ultrasound data and author uses “Nyquist frequency” interchangeably with “Nyquist rate”). Perdios teaches 20,000 synthetic acquisitions are generated (Sect II-B, 2nd to last paragraph, wherein the 20,000 acquisitions comprise a sufficiently-sampled ultrasound dataset). Perdios teaches reconstructing the ultrasound images from a compressed/undersampled state (Fig. 2, Section III-A, 2nd-3rd paragraph). Figure 2 shows reconstructed B-mode ultrasound images based on recovered signals (Section III-A, 3rd paragraph, Section III-B, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to have the images comprise ultrasound images and to use a sufficiently-sampled ultrasound dataset as taught by Perdios (Fig. 2, Abstract). Shi teaches their invention may be applied to a variety of images including X-rays, MRI images, videos, and etc., recognizing an increase in resolution would be helpful ([0073]). By modifying the invention of Shi to use ultrasound data as taught by Perdios, super (improved) resolution ultrasound images may be generated and thus help clinicians with diagnosis. Shi teaches of using high-quality image data (750), but this is substituted with Perdios’s sufficiently-sampled ultrasound data as both are what their networks are configured to replicate or reconstruct from a lower-quality/undersampled data set. High-quality images contain more detail/data compared to their low-quality (downsampled) image counterparts. By using a sufficiently-sampled ultrasound dataset, Shi’s downsampling of the data (taught in [0079]) would result in generating a sparse ultrasound dataset.
However Shi, when modified by Perdios, fails to teach actively reducing sampling of each of the sufficiently-sampled ultrasound datasets to produce the respective generated sparse ultrasound datasets.
Chen teaches a super-resolution image reconstruction method ([0018]). Chen teaches super-resolution reconstruction technology can be used to improve image quality of medical imaging systems such as ultrasound ([0003], [0006]). Chen teaches training by first finding and creating a training sample set ([0018], [0022]). Chen teaches the training set can be composed of two parts, a high-resolution sample set and a low-resolution sample set ([0022]). Chen teaches finding a picture/image to use as a high-resolution sample (HS) and placing it into the high-resolution sample set ([0022]). Chen then teaches downsampling it by A times to obtain a low-resolution sample (LS) and placing the low-resolution sample (LS) into the low-resolution sample set ([0022]). Therefore, Chen teaches providing a first data set comprising high-resolution samples and producing a second data set comprising low-resolution samples, wherein the second data set was produced by actively downsampling the first data set.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi in view of Perdios to actively produce the second data set by downsampling the first data set comprising high-quality/high-resolution samples ([0022]). By downsampling the first data set, a second data set comprising missing/sparse data may predictably be obtained, and thus by modifying Shi with the teachings of Chen, only one data set comprising high-resolution or high-quality ultrasound images is required to be provided/received.
Regarding claim 11, Shi teaches a method of generating high-quality images from sparsely sampled image data (Fig. 7, [0076-0086]), the method comprising:
receiving undersampled image data (730) ([0079], wherein the low-quality images are downsampled versions of high-quality images);
coupling the undersampled image data (730) to a neural network (710) to produce modified image data (740) representative of high-quality image data (750) ([0077], [0079-0080], [0086]), the neural network (710 & 760) is trained by (Fig. 7):
providing a first image data set (750) comprising high-quality image data ([0082]);
providing a second image data set comprised of downsampled versions of high-quality images with missing data ([0079], [0082], [0088]);
coupling the second image data set (730) to one or more neural networks (710) including the neural network (710) to generate new data estimated to represent the missing data ([0077], [0079-0080], [0086]);
producing a third image data set (740) by modifying the second ultrasound data set (730) to include the new data ([0081]);
classifying, by the one or more neural networks (760), the third ultrasound data set (740) as either real or fake ([0082-0084], wherein the discriminator 760 discriminates between high-quality 750 (real) and generated high-quality (enhanced) (fake) data 740 and classification accuracy (error) is computed); and
adjusting activation rules (715/765) for one or more nodes of the one or more neural networks based on an accuracy of the classification ([0084-0085], wherein the method seeks to reduce differences between the characteristics determined from the high-quality images 750 and enhanced images 740, and the method iterates until it’s able to generate an enhanced image 740 indistinguishable or representative of high-quality images); and
generating one or more high-quality images (770) based on the modified image data (740) ([0086]).
However, Shi fails to teach wherein the image data comprises ultrasound data; providing a first ultrasound data set comprising sufficiently-sampled ultrasound data; and generating an ultrasound image based on the modified ultrasound data.
Perdios teaches a deep learning approach to ultrasound image recovery. Perdios teaches using networks to compress and reconstruct ultrasound images (Abstract, Section I 2nd-to-last paragraph). Perdios teaches compressing and/or undersampling simulated ultrasound data sampled at the Nyquist rate (Section II-B first paragraph, Section III-A second paragraph, wherein sampling at Nyquist rate comprises sufficiently-sampled ultrasound data and author uses “Nyquist frequency” interchangeably with “Nyquist rate”). Perdios teaches reconstructing the ultrasound images from a compressed/undersampled state (Fig. 2, Section III-A, 2nd-3rd paragraph). Figure 2 shows reconstructed B-mode ultrasound images based on recovered signals (Section III-A, 3rd paragraph, Section III-B, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to have the image data comprise sufficiently-sampled ultrasound image data and thus generate an ultrasound image as taught by Perdios (Fig. 2, Abstract). Shi teaches their invention may be applied to a variety of images including X-rays, MRI images, videos, and etc., recognizing an increase in resolution would be helpful ([0073]). By modifying the invention of Shi to use ultrasound data as taught by Perdios, super (improved) resolution ultrasound images may be generated and thus help clinicians with diagnosis. Shi teaches of using high-quality image data (750), but this is substituted with Perdios’s sufficiently-sampled ultrasound data as both are what their networks are configured to replicate or reconstruct from a lower-quality/undersampled data set. High-quality images contain more detail/data compared to their low-quality (downsampled) image counterparts.
However Shi, when modified by Perdios, fails to teach wherein the first ultrasound data set comprising sufficiently-sampled ultrasound data corresponds to previously-acquired ultrasound images; and producing the second ultrasound data set with missing data by reducing sampling of the first ultrasound data set.
Chen teaches a super-resolution image reconstruction method ([0018]). Chen teaches super-resolution reconstruction technology can be used to improve image quality of medical imaging systems such as ultrasound ([0003], [0006]). Chen teaches training by first finding and creating a training sample set ([0018], [0022]). Chen teaches the training set can be composed of two parts, a high-resolution sample set and a low-resolution sample set ([0022]). Chen teaches finding a picture/image to use as a high-resolution sample (HS) and placing it into the high-resolution sample set ([0022]). Chen then teaches downsampling it by A times to obtain a low-resolution sample (LS) and placing the low-resolution sample (LS) into the low-resolution sample set ([0022]). By “finding” images, Chen teaches wherein the images were “previously-acquired”. Therefore, Chen teaches providing a first data set comprising high-resolution samples and producing a second data set comprising low-resolution samples, wherein the second data set was produced by actively downsampling the first data set.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi in view of Perdios to actively produce the second data set by downsampling the first data set comprising high-quality/high-resolution samples and to use previously acquired ultrasound images for the data set ([0003], [0006], [0022]). By downsampling the first data set, a second data set comprising missing data may predictably be obtained, and thus by modifying Shi with the teachings of Chen, only one data set comprising high-resolution or high-quality ultrasound images is required to be provided/received. Moreover, by finding and using previously acquired ultrasound images, super-resolution reconstruction may be applied to improve the ultrasound image quality and carefully detect lesion targets as recognized by Chen ([0006]).
Regarding claim 12, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 11.
However, Shi fails to teach wherein the receiving undersampled ultrasound data comprises acquiring ultrasound signals by sampling an echo signal at a rate less than twice the highest frequency of the echo signal.
Perdios teaches simulating ultrasound data using a sampling frequency extremely close (higher) than the Nyquist rate of the ultrasound signals (Section II-B, first paragraph, Table I, wherein “Nyquist frequency” was incorrectly used for “Nyquist rate” because “Nyquist frequency” cannot be equal/close to sampling frequency/rate). Perdios further teaches compressing the raw-data by an undersampling ratio M/N, wherein N is 1024 which is the number of samples taken at a sampling frequency equal to the Nyquist rate (Section II-B 1st paragraph, Table I, Section III-A 2nd paragraph). Since the undersampling ratio is below 1.0 (Section III-A 2nd paragraph), Perdios teaches the undersampled data to comprise ultrasound signals sampled at a rate less than the Nyquist rate (twice the highest frequency).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to have the undersampled ultrasound data have a sampling rate below Nyquist rate as taught by Perdios. Undersampling in signal processing is defined as sampling a signal at below its Nyquist rate (twice the highest frequency of the signal). By undersampling below the Nyquist rate, the original signal cannot be perfectly reconstructed (data is permanently lost), thus making it a challenge for reconstruction algorithms. Because it is a challenge, the neural network is better trained to deal with or reconstruct an original signal from undersampled data.
Regarding claim 13, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 11.
However, Shi fails to teach wherein the receiving undersampled ultrasound data comprises acquiring ultrasound signals from a medium responsive to a plane wave or diverging beams of ultrasound toward the medium.
Perdios teaches simulating a training set using plane-wave configuration parameters (Section II-B first 3 paragraphs, Table I). Perdios further teaches simulating an insonified medium from a randomly generating phantom containing a diffusive background, one to three circular inclusions, and zero to five point reflectors (Section II-B, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to use ultrasound data based on ultrasound signals hitting a medium or phantom as taught by Perdios (Section II-B first 3 paragraphs). By using realistic data (randomly generated phantom mimicking a body), the neural network is better trained to handle and/or generate/reconstruct high-quality medical images of real patients.
Regarding claim 17, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 11.
Shi further teaches wherein the coupling the undersampled image data (730) to a neural network (710) comprises coupling the undersampled image data (730) to a trained generative model (710) of a generative adversarial neural network comprising a generative model (710) and a discriminative model (750), and wherein the generative model is trained by (Fig. 7, [0076-0086]):
retrieving a plurality of previously-acquired images (750), each comprising an acquired high-quality image dataset (750) ([0082]);
receiving reduced sampling of each of the high-quality image datasets (750) to produce respective generated sparse image datasets (730) ([0079], wherein the low quality images 730 are downsampled versions of the high-quality images 750);
training the neural network (710) using training data comprising pairs of acquired high-quality (750) and corresponding generated sparse image datasets (730), wherein the training includes (Fig. 7, [0079-0086]):
coupling the generated sparse image dataset (730) of each pair to the generative model (710) to produce a generated high-quality (enhanced) image dataset (740) ([0081]);
coupling the acquired high-quality (750) and the generated high-quality (enhanced) image dataset (740) of each pair to the discriminative model (760) to classify the generated high-quality (enhanced) image dataset as real or fake and to compute an error signal representative of accuracy of the classification (Fig. 7, [0082-0084], wherein the discriminator 760 discriminates between high-quality 750 (real) and generated high-quality (enhanced) (fake) data 740 and classification accuracy (error) is computed); and
adjusting one or more activation functions (715/765) for respective one or more nodes of the discriminative model (760) and the generative model (710), wherein the adjusting is configured to reduce the error signal ([0084-0085], wherein the method seeks to reduce differences between the characteristics determined from the high-quality images 750 and enhanced images 740, and the method iterates until it’s able to generate an enhanced image 740 indistinguishable or representative of high-quality images).
However, Shi fails to teach wherein the images comprised ultrasound images, including a sufficiently-sampled ultrasound dataset and sparse ultrasound image dataset
Perdios teaches a deep learning approach to ultrasound image recovery. Perdios teaches using networks to compress and reconstruct ultrasound images (Abstract, Section I 2nd-to-last paragraph). Perdios teaches compressing and/or undersampling simulated ultrasound data sampled at the Nyquist rate (Section II-B first paragraph, Section III-A second paragraph, wherein sampling at Nyquist rate comprises sufficiently-sampled ultrasound data and author uses “Nyquist frequency” interchangeably with “Nyquist rate”). Perdios teaches 20,000 synthetic acquisitions are generated (Sect II-B, 2nd to last paragraph, wherein the 20,000 acquisitions comprise a sufficiently-sampled ultrasound dataset). Perdios teaches reconstructing the ultrasound images from a compressed/undersampled state (Fig. 2, Section III-A, 2nd-3rd paragraph). Figure 2 shows reconstructed B-mode ultrasound images based on recovered signals (Section III-A, 3rd paragraph, Section III-B, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to have the images comprise ultrasound images and to use a sufficiently-sampled ultrasound dataset as taught by Perdios (Fig. 2, Abstract). Shi teaches their invention may be applied to a variety of images including X-rays, MRI images, videos, and etc., recognizing an increase in resolution would be helpful ([0073]). By modifying the invention of Shi to use ultrasound data as taught by Perdios, super (improved) resolution ultrasound images may be generated and thus help clinicians with diagnosis. Shi teaches of using high-quality image data (750), but this is substituted with Perdios’s sufficiently-sampled ultrasound data as both are what their networks are configured to replicate or reconstruct from a lower-quality/undersampled data set. High-quality images contain more detail/data compared to their low-quality (downsampled) image counterparts. By using a sufficiently-sampled ultrasound dataset, Shi’s downsampling of the data (taught in [0079]) would result in generating a sparse ultrasound dataset.
However Shi, when modified by Perdios, fails to teach actively reducing sampling of each of the sufficiently-sampled ultrasound datasets to produce the respective generated sparse ultrasound datasets.
Chen teaches a super-resolution image reconstruction method ([0018]). Chen teaches super-resolution reconstruction technology can be used to improve image quality of medical imaging systems such as ultrasound ([0003], [0006]). Chen teaches training by first finding and creating a training sample set ([0018], [0022]). Chen teaches the training set can be composed of two parts, a high-resolution sample set and a low-resolution sample set ([0022]). Chen teaches finding a picture/image to use as a high-resolution sample (HS) and placing it into the high-resolution sample set ([0022]). Chen then teaches downsampling it by A times to obtain a low-resolution sample (LS) and placing the low-resolution sample (LS) into the low-resolution sample set ([0022]). Therefore, Chen teaches providing a first data set comprising high-resolution samples and producing a second data set comprising low-resolution samples, wherein the second data set was produced by actively downsampling the first data set.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi in view of Perdios to actively produce the second data set by downsampling the first data set comprising high-quality/high-resolution samples ([0022]). By downsampling the first data set, a second data set comprising missing/sparse data may predictably be obtained, and thus by modifying Shi with the teachings of Chen, only one data set comprising high-resolution or high-quality ultrasound images is required to be provided/received.
Regarding claim 18, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 12.
Shi further teaches wherein the generative model (710) of the generative adversarial neural network is considered a trained generative model when the discriminator (760) is incapable of differentiating between the acquired sufficiently-sampled dataset (750) and the generated sufficiently-sampled ultrasound dataset (740) ([0085-0086], wherein the “method” is training, and the training iterates until the network 710 produces enhanced images 740 representative of or indistinguishable to high-quality visual data; the method seeks to reduce differences between characteristics determined from the high quality images 750 and enhanced images 740. After training the network 710 is complete, enhanced images 770 may be outputted, wherein the enhanced images 770 are high-quality versions of low-quality image inputs 720).
Regarding claim 20, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 11.
Shi further teaches a non-transitory computer-readable medium comprising executable instructions, which when executed cause a processor of a medical imaging system to perform any of the methods ([0090-0091], Claim 16, wherein the system 700 shown in Figure 7 comprises a medical imaging system in that it’s able to receive ultrasound and medical images ([0073]), and the computer-readable medium is a computer program product, apparatus, and/or device [0090-0091]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (US20180075581) in view of Perdios ("A Deep Learning Approach to Ultrasound Image Recovery") and Chen (CN103049885) as applied to claim 1 above, and further in view of Balbi (US20130310678) and Madore (US20150265250). Perdios is cited in the IDS.
Regarding claim 4, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 1.
However, Shi fails to teach wherein the undersampled ultrasound data comprises ultrasound data obtained with a frame rate.
Balbi teaches biomedical image reconstruction. Balbi teaches the images may comprise ultrasound images ([0195-0196], [0210-0211]). Balbi teaches undersampling during acquisition may improve frame rate ([0202-0203]), thereby teaching the resulting ultrasound images to have been associated with a frame rate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to acquire undersampled ultrasound data during data acquisition as taught by Balbi ([0202-0203]). Balbi teaches undersampling during acquisition may result in improved frame rates and real-time reconstruction ([0202]). Furthermore, Balbi teaches undersampling has higher acquisition speeds (since not all data is obtained), further resulting in allowing for multi-angle views ([0203]).
However Shi, when modified by Balbi, fails to teach wherein the ultrasound data comprises ultrasound data obtained from a frame rate of 40 Hz or less.
Madore teaches data reconstruction for improved ultrasound imaging. Madore teaches the production of an ultrasound image may involve time frames (24) ([0053]). Madore teaches ultrasound systems typically acquire images at a frame rate of about 30 fps ([0053]). Madore further teaches the acquired data may be exploited toward reconstruction ([0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi in view of Balbi with the teachings Madore to acquire ultrasound images at a frame rate of 30 fps for the use of reconstruction ([0053]). Since Madore teaches it’s known in the art that ultrasound systems acquire images at a frame rate of about 30 fps ([0053]), it would have been obvious to one of ordinary skill in the art that these systems may also be used to obtain ultrasound data to have the data subsequently downsampled. Typical/average ultrasound systems are more easily obtainable or available, resulting in increased convenience to use one.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (US20180075581) in view of Perdios ("A Deep Learning Approach to Ultrasound Image Recovery") and Chen (CN103049885) as applied to claim 1 above, and further in view of Call (US20140058266). Perdios is cited in the IDS.
Regarding claim 5, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 1.
However, Shi fails to teach wherein the undersampled ultrasound data comprises ultrasound data packaged into a number of channels from an ultrasound probe to an ultrasound system, in which the number of channels is less than a number of transducer elements.
Call teaches ultrasound imaging system memory architecture (Title). Call teaches storing the raw data obtained in order to later enhance the image (Abstract). Call teaches an ultrasound imaging system with several subsystems including a probe subsystem (202), a receive subsystem (210), an image generation subsystem (230) and a video subsystem (240) ([0082]). Call teaches the transducer elements of the probe (202) may share a common receive channel ([0095]). Call further teaches the image data may be compressed to produce real-time images ([0142], wherein compressed comprises down-sampling).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to use a probe in which its transducer elements share a receive channel as taught by Call ([0095]). By having the transducer elements share a receive channel, less data is collected and thus subsequent processing is faster, resulting in faster image reconstruction. Moreover, fewer channels may lead to a reduction of cost and size.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (US20180075581) in view of Perdios ("A Deep Learning Approach to Ultrasound Image Recovery") and Chen (CN103049885) as applied to claim 1 above, and further in view of Ziv-Ari (US20120065509). Perdios is cited in the IDS.
Regarding claim 6, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 1.
However, Shi fails to teach wherein the sufficiently-sampled ultrasound data comprises ultrasound data selected from the group consisting of: ultrasound data obtained from ultrasound signals sampled at least a rate equal to or greater than twice the highest frequency of the ultrasound signals.
Perdios teaches using ultrasound data sampled at a Nyquist rate for compression and reconstruction (Section II-B first paragraph, Table I, wherein the sampling frequency is close to the Nyquist Rate, therefore the simulated signals were sampled at a rate equal to or greater than twice the highest frequency).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to have the sufficiently-sampled ultrasound data comprise data sampled at a Nyquist rate as taught by Perdios (Section II-B first paragraph, Table I). By having the ultrasound image data sampled at a Nyquist rate or faster, the ultrasound signal is free of distortion caused by aliasing. This would ensure the network isn’t trained to produce aliased-like images.
However Shi, when modified by Perdios, fails to teach wherein the ultrasound data is obtained from a frame rate greater than 40 Hz; and ultrasound data is packaged into a number of channels from an ultrasound probe to an ultrasound system, in which the number of channels is equal to or greater than a number of transducer elements.
Ziv-Ari teaches an ultrasound imaging system (100) including an ultrasound probe (109) comprised of transducer elements (104) arranged in a transducer array (106) ([0021]). Ziv-Ari teaches the ultrasound imaging system (100) may acquire ultrasound information at a frame rate of 60 Hz ([0024]). Ziv Ari further teaches each transducer element (208) may be mapped to a single channel when receiving ultrasound data (Fig. 3, [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to have the sufficiently-sampled ultrasound data be obtained at a frame rate of 60 Hz and to further use a probe wherein each transducer element corresponds to a single channel as taught by Ziv-Ari ([0024], [0032]). By having a relatively high frame rate of 60 Hz and at least one channel per transducer element, the ultrasound signal/image is more greatly sampled and would cause for the network to try and replicate/reconstruct similar high-quality images. Reconstructing high-quality images would improve diagnostic accuracy.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (US20180075581) in view of Perdios ("A Deep Learning Approach to Ultrasound Image Recovery") and Chen (CN103049885) as applied to claim 11 above, and further in view of Balbi (US20130310678) and Madore (US20150265250). Perdios is cited in the IDS.
Regarding claim 14, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 11.
However, Shi fails to teach wherein receiving undersampled ultrasound data comprises acquiring ultrasound signals obtained with a frame rate.
Balbi teaches biomedical image reconstruction. Balbi teaches the images may comprise ultrasound images ([0195-0196], [0210-0211]). Balbi teaches undersampling during acquisition may improve frame rate ([0202-0203]), thereby teaching the resulting ultrasound images to have been associated with a frame rate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to acquire undersampled ultrasound data during data acquisition as taught by Balbi ([0202-0203]). Balbi teaches undersampling during acquisition may result in improved frame rates and real-time reconstruction ([0202]). Furthermore, Balbi teaches undersampling has higher acquisition speeds (since not all data is obtained), further resulting in allowing for multi-angle views ([0203]).
However Shi, when modified by Balbi, fails to teach wherein receiving undersampled ultrasound data comprises acquiring ultrasound signals at a frame rate of 40 Hz or less.
Madore teaches data reconstruction for improved ultrasound imaging. Madore teaches the production of an ultrasound image may involve time frames (24) ([0053]). Madore teaches ultrasound systems typically acquire images at a frame rate of about 30 fps ([0053]). Madore further teaches the acquired data may be exploited toward reconstruction ([0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi in view of Balbi with the teachings Madore to acquire ultrasound images at a frame rate of 30 fps for the use of reconstruction ([0053]). Since Madore teaches it’s known in the art that ultrasound systems acquire images at a frame rate of about 30 fps ([0053]), it would have been obvious to one of ordinary skill in the art that these systems may also be used to obtain ultrasound data to have the data subsequently downsampled, used for reconstruction, and/or used for training of a neural network. Typical/average ultrasound systems are more easily obtainable or available, resulting in increased convenience to use one.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (US20180075581) in view of Perdios ("A Deep Learning Approach to Ultrasound Image Recovery") and Chen (CN103049885) as applied to claim 11 above, and further in view of Call (US20140058266). Perdios is cited in the IDS.
Regarding claim 15, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 11.
However, Shi fails to teach wherein receiving undersampled ultrasound data comprises receiving, from an ultrasound probe, ultrasound data packaged into a number of channels less than a number of transducer elements of the probe.
Call teaches ultrasound imaging system memory architecture (Title). Call teaches storing the raw data obtained in order to later enhance the image (Abstract). Call teaches an ultrasound imaging system with several subsystems including a probe subsystem (202), a receive subsystem (210), an image generation subsystem (230) and a video subsystem (240) ([0082]). Call teaches the transducer elements of the probe (202) may share a common receive channel ([0095]). Call further teaches the image data may be compressed to produce real-time images ([0142], wherein compressed comprises down-sampling).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to use ultrasound data acquired by a probe in which its transducer elements share a receive channel as taught by Call ([0095]). By having the transducer elements share a receive channel, less data is collected and thus subsequent processing is faster, resulting in faster image reconstruction. Moreover, fewer channels may lead to a reduction of cost and size.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (US20180075581) in view of Perdios ("A Deep Learning Approach to Ultrasound Image Recovery") and Chen (CN103049885) as applied to claim 11 above, and further in view of Ziv-Ari (US20120065509). Perdios is cited in the IDS.
Regarding claim 16, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 11.
However, Shi fails to teach wherein the sufficiently-sampled ultrasound data comprises ultrasound data selected from the group consisting of: ultrasound data obtained from ultrasound signals sampled at least a rate equal to or greater than twice the highest frequency of the ultrasound signals.
Perdios teaches using ultrasound data sampled at a Nyquist rate for compression and reconstruction (Section II-B first paragraph, Table I, wherein the sampling frequency is close to the Nyquist Rate, therefore the simulated signals were sampled at a rate equal to or greater than twice the highest frequency).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to have the sufficiently-sampled ultrasound data comprise data sampled at a Nyquist rate as taught by Perdios (Section II-B first paragraph, Table I). By having the ultrasound image data sampled at a Nyquist rate or faster, the ultrasound signal is free of distortion caused by aliasing. This would ensure the network isn’t trained to produce aliased-like images.
However Shi, when modified by Perdios, fails to teach wherein the ultrasound data is obtained from a frame rate greater than 40 Hz; and ultrasound data is packaged into a number of channels from an ultrasound probe to an ultrasound system, in which the number of channels is equal to or greater than a number of transducer elements.
Ziv-Ari teaches an ultrasound imaging system (100) including an ultrasound probe (109) comprised of transducer elements (104) arranged in a transducer array (106) ([0021]). Ziv-Ari teaches the ultrasound imaging system (100) may acquire ultrasound information at a frame rate of 60 Hz ([0024]). Ziv Ari further teaches each transducer element (208) may be mapped to a single channel when receiving ultrasound data (Fig. 3, [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to have the sufficiently-sampled ultrasound data be obtained at a frame rate of 60 Hz and to further use a probe wherein each transducer element corresponds to a single channel as taught by Ziv-Ari ([0024], [0032]). By having a relatively high frame rate of 60 Hz and at least one channel per transducer element, the ultrasound signal/image is more greatly sampled and would cause for the network to try and replicate/reconstruct similar high-quality images. Reconstructing high-quality images would improve diagnostic accuracy.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (US20180075581) in view of Perdios ("A Deep Learning Approach to Ultrasound Image Recovery") and Chen (CN103049885) as applied to claim 11 above, and further in view of Urbano (US5976088) and Huhtamaki (US20180317883). Perdios is cited in the IDS.
Regarding claim 19, Shi in view of Perdios and Chen teaches the invention as claimed above in claim 11.
However, Shi fails to teach the invention further comprising receiving an EKG signal, acquiring the undersampled ultrasound dataset at a frame rate based on the EKG signal.
Urbano teaches ultrasound imaging systems and methods of increasing the effective acquisition frame rate (Title). Urbano teaches an adjustable acquisition image frame rate (Col. 16, line 60). Urbano teaches setting the acquisition frame rate based on the expected rate of tissue motion (Col. 16, line 64-67). Urbano teaches a physiological monitor which monitors a physiological parameter and an image frame controller (136) which controls the acquisition frame rate based upon the physiological parameter (Col. 17, lines 4-15). Urbano teaches the image frame controller (136) receiving a signal from an EKG monitor and sets the frame rate based on the signal (Col. 17, lines 16-23). Urbano further teaches the frame rate may be adjusted if the heart rate changes during acquisition (Col. 17, lines 23-28).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to with the teachings of Urbano to acquire ultrasound images based on a received EKG signal (Col. 17, lines 16-28). Urbano teaches anatomic motion such as the heart cycle require specific/adjustable frame rates to avoid oversampling and/or undersampling (Col. 8, lines 38-55). Specifically, Urbano teaches undersampling will occur if the frame rate is less than what is needed to accurately represent motion during the fastest portion of the heart cycle (Col. 8, lines 45-49). Therefore by modifying the invention of Shi to receive an EKG signal and base the acquisition frame rate on it, it’s possible to intentionally undersample the resulting sequence of ultrasound images in regards to depicting accurate cardiac/heart motion. Having training data involving undersampled echocardiograms would help train the network to produce sufficiently sampled echocardiograms and thus result in an increase in frames/frame rate, as more frames are needed for the cardiac motion to be sufficiently sampled as taught by Urbano (Col. 8, lines 40-52).
However Shi, when modified by Urbano, fails to teach wherein the generating one or more ultrasound images comprises generating ultrasound image frames at a rate higher than the frame rate.
Huhtamaki teaches a hand held ultrasound probe ([0036]). Huhtamaki teaches of receiving compressed ultrasound images from a probe for image processing ([0073]). Huhtamaki teaches a process for doubling the frame rate of the ultrasound images by compounding images and generating average data to make an intermediate frame, thus enhancing the frame rate ([0073]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Shi to with the teachings of Huhtamaki to generate ultrasound images with a frame rate higher than which was acquired ([0073]). Huhtamaki teaches by increasing frame rate, it provides for better visual quality for the reader ([0073]). Increasing frame rates would make the sequence of ultrasound images smoother, and increasing frame rates may also help result in accurately depicting anatomic motion such as a heart cycle in an echocardiogram as taught earlier by Urbano (Col. 8, lines 40-52).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new ground of rejection relies on Chen (CN103049885) for teaching the features argued by the Applicant in the Arguments/Remarks filed 09/07/2022.
Applicant argues Shi and Perdios fail to teach or suggest “providing a first ultrasound data set comprising sufficiently-sampled ultrasound data corresponding to previously acquired ultrasound images; [and] producing a second ultrasound data set with missing data by reducing sampling of the first ultrasound data set,” as claimed. Applicant further states the disclosure by Shi made in ¶[0079] “does not amount to teaching of actively producing a visual data set with missing data by reducing sampling of a high-quality visual data set, especially where the high-quality visual data set comprises ultrasound data corresponding to previously-acquired ultrasound images”.
Examiner agrees as Shi teaches “The low-quality images or frames can include downsampled versions of high-quality images or frames” in ¶[0079] and therefore does not teach actively “producing a second ultrasound data set with missing data by reducing sampling...”.
Chen teaches a super-resolution image reconstruction method ([0018]). Chen teaches super-resolution reconstruction technology can be used to improve image quality of medical imaging systems such as ultrasound ([0003], [0006]). Chen teaches training by first finding and creating a training sample set ([0018], [0022]). Chen teaches the training set can be composed of two parts, a high-resolution sample set and a low-resolution sample set ([0022]). Chen teaches finding a picture/image to use as a high-resolution sample (HS) and placing it into the high-resolution sample set ([0022]). Chen then teaches downsampling it by A times to obtain a low-resolution sample (LS) and placing the low-resolution sample (LS) into the low-resolution sample set ([0022]). By “finding” images, Chen teaches wherein the images were “previously-acquired”. Therefore, Chen teaches providing a first data set comprising high-resolution samples and producing second data set comprising low-resolution samples, wherein the second data set was produced by actively downsampling the first data set. By producing the second data set, Chen also teaches the production of training data. Moreover, downsampling the first data set results in a second data with missing data.
Regarding “providing a first ultrasound data set comprising sufficiently-sampled ultrasound data corresponding to previously-acquired ultrasound images”, both Shi ([0073]) and Chen ([0006]) teach super-resolution technique may be applied to medical images, and Chen explicitly includes ultrasound. Moreover, Perdios teaches reconstruction of ultrasound images using undersampled ultrasound data. Therefore, it would be obvious to modify Shi to have the image data comprise an ultrasound image data set because super-resolution reconstruction technology may be used to improve image quality and carefully detect lesion targets as recognized by Chen ([0006]). Therefore, applying super-resolution or high-quality image reconstruction techniques to specifically ultrasound images/data sets is not inventive. Regarding “ultrasound data corresponding to previously-acquired ultrasound images”, Chen teaches “finding” pictures or images to use for training data by using “network resources”, presumably the internet or a database ([0022]). Therefore, the images were previously-acquired. Regarding “sufficiently-sampled ultrasound data”, high-quality and/or high-resolution images as taught by Shi and Chen may be considered “sufficiently-sampled” as “sufficient” has a broad definition such as being “enough” or “adequate”. Furthermore, Perdios teaches recovering ultrasound images from undersampled measurements and simulating ultrasound data at Nyquist frequency. Therefore, at least Perdios teaches “providing a first ultrasound data set comprising sufficiently-sampled ultrasound data”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793